ON MOTION FOR REHEARING.
A motion for rehearing having been filed herein and duly considered, is overruled, Reynolds, P. J., and Allen, J., concurring, Nortoni, J., dissenting, and he deeming the opinion of the court contrary to previous decisions of the Supreme Court in Murray v. St. Louis Transit Co., 176 Mo. 183, 75 S. W. 611, and other like cases, it is ordered by the court of its own motion that the judgment of affirmance heretofore entered be vacated, and this cause be and it is hereby certified and transferred, together with the original transcript therein to the Supreme Court.